Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and  31-35 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 12/20/2021 are acknowledged.  Claims 5-6, 8-11, 15 and 30-35 remain withdrawn, as being drawn to an unelected invention or spece. Claims 11,2,6,7 and 31-34  are amended.  Claims under  consideration in the instant office action are claims 1-7 and  31-35.
 	Applicants' arguments, filed 1/20/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
New grounds of rejection necessitated by the amendment filed on 12/20/2021 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 31-35  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Damaj et al. (US 2009/0227633, already of record) in view of  Weil et al. ( Curr Probl Cancer 2011: 35 (1)-pages 1-29) further in view of Sohn et al. (Clinical Pharmacology and therapeutics , Volume 61, Number 5. 1997, pages 574-582) and Song et al. (Current therapeutic research, Volume 70, 3, 2009 (pages 228-239)
Damaj discloses  pharmaceutical composition including a proton pump inhibitor such as lansoprazole, omeprazole, or other proton pump inhibitor (PPI)  and derivatives doxorubicin, and mitomycin; and vinca alkaloid natural antineoplastics, such as vinblastine and vincristine [0059]
Damaj does not teach the method further comprising adding, PARP inhibitor in the treatment of breast cancer.
However, Weil et al discloses that PARP inhibitors class of agents is thought to augment cytotoxic therapy without increasing side effects and to kill cancer cells with DNA repair defects as a single agent. The genomic instability of some tumor cells allows PARP inhibitors to have selectivity for the tumor cells over normal cells (abstract). Weil et al. teaches that The rationale for PARP inhibitors is that by inhibiting BER, these agents can st para under PARP inhibitors). They further teach the efficacy of PARP inhibitors in combination with cytotoxic therapy, with ionizing radiation and as a single agent (see all sections under PARP inhibitor, pages 10-11. In addition they teach that Olaparib is an oral PARP inhibitor with IC50 of 4.9 nM for PARP-1. It has been extensively evaluated in BRCA tumors and that it is the first PARP inhibitor to show activity in BRCA-related ovarian and breast cancers. It is been tested in combination with DNA damaging agents, such as topotecan, doxorubicin, carboplatin, carboplatin and paclitaxel, irinotecan, dacarbazine, and gemcitabine and cisplatin as well as with antiangiogenesis agents and as a single agent (page 13, 1st paragraph under Olaparib) , that a phase III study evaluating the combination of Iniparib with gemcitabine and carboplatin as first to third line treatment for metastatic TNBC has completed approval and Food and Drug Administration (FDA) recently approved an Expanded Access Protocol (EAP) for iniparib, in metastatic triple negative breast cancer (mTNBC). (page 16 under TNBC and Iniparib) and finally that  there are multiple ongoing phase I and II trials with Veliparib as single agent and in various chemotherapy combinations (page 17, under veliparib). 
As such it would be obvious to a person of ordinary skill in the art to utilize the said agents Lansoprazole or other PPI  in combination with a PARP inhibitor in the 
 It is noted that Damai does not disclose the metabolites of lansoprazole. 
Howeve, Sohn et al. discloses  that lansoprazole is extensively biotransformed by hepatic oxidative metabolism (page 575, col.1, para 1) . They further teach that once absorbed, lansoprazole rearranges nonenzymatically to sulfonamide that binds covalently to critical sulfhydryl groups on ATPase causing prolonged inhibition of the proton pump and the pharmacologic effects persist for many hours because of the irreversible nature of he interaction between the active metabolite of lansoprazole (i.e. sulfonamide formation and the H/K adenosine triphosphosphates in parietal calls (page 578, col.2 under discussion). 
Song et al. discloses  that Lansoprazole is metabolized mainily in the liver and its primary active metabolites present are 5’ -hydroxy lansoprazole and lansoprazole sulfone (Abstract, background). 
Accordingly, the active metaboloites of the Lansoprozole are formed upon administration of lansoprazole in the method of Damail et al. and  will have the activity as instantly claimed absent factual evidence to the contrary. As such it would have been obvious to a person of ordinary skill in the art to utilize the metabolites of Lansoprazole instead of Lansoprazole in the treatment of breast cancer as they have equivalent ore better activity to the parent compound. Substituting equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, see In re Ruff, 256 F.2d In re Font 213 USPQ 532.  
 Moreover, both PPI  and PARP inhibitors  are individually known in the art as agents for treating  Breast cancers, whose efficacy when administered alone or in combination  with other chemotherapeutic agents are  well established as taught by the references above. It is generally obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 205 U.S.P.Q. 1069 (CCPA 1980). The idea for combining said compositions flows logically from their having been individually taught in the prior art. In re Crockett, 126 U.S.P.Q. 186, 188 (CCPA 1960).Accordingly, to establish obviousness in such fact situations it is NOT necessarythat the motivation come explicitly from the reference itself (although the Examiner believes it does, as discussed supra). The natural presumption that two individually known anticancer agents would, when combined, provide a third composition also useful for treating cancer flows logically from each having been individually taught in the prior art. Applicant has presented no evidence (e.g. unexpected results) to rebut this natural presumption. Further, it is clear from the prior art that PPI and PARP inhibitors  potentiates the antitumor effect of a number of anticancer agents and act synergistically with them because of their mechanism of action . One skilled in the art would have been imbued with at least a reasonable expectation that PPI in combination with PARP  
Response to arguments dated 12/20/2021
In light of the new grounds of rejection above, the arguments submitted on 12/20/2021  which was for the previously submitted rejection is moot. However, in the interest of a full prosecution history, the Examiner will address Applicant' s arguments as they pertain to the present rejection
(a) Applicant argue  that Damaj and Aweil does not disclose the combination of PARP inhibitors and PPI’s for treatment of breast cancer and they do not teach the metabolite of PPI’s. 
(b) Applicants argue that the references does not teach the mechanism of PPI”s  which is to “Sensitize breast cancer cells to PARP inhibitors”  
 	( c) The combination as claimed yields unexpected results as exhibited throughout the disclosure 
First, it should be noted that the above rejection was made under 35 U.S.C. 103(a) and therefore none of the cited references has to teach every limitation of the instant claims. Applicant is further reminded that the obviousness rejection is not an anticipation rejection.  The above mentioned references clearly teach the instantly claimed compound which is a tetracycline compounds and a method of increasing bioavailability of tetracycline compounds with a formulation which includes Tween-80.  In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make 
	Moreover, it is noted that rejections under 35 U.S.C. 103(a) are based on combinations of references, where the secondary references are cited to reconcile the deficiencies of the primary reference with the knowledge generally available to one ordinary skill in the art to show that the differences between Applicant's invention and the prior art are such that they would have been modifications that were prima facie obvious to the skilled artisan.  It is noted that the claimed invention is not required to be expressly suggested in its entirety by any one or all of the references cited under 35 U.S.C. 103(a).  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
	In response to applicant's arguments against each reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is well known in the pharmaceutical arts that when two drugs which elicit curative action against the same disease especially if their mechanism of action differs when combined together will potentially provide an additive if not a synergistic effect which is the same fact pattern as that cited in the case law.  An ordinarily skilled artisan would therefore be motivated to combine any two drugs used for the same indication to 
  	In response to applicant' s arguments that the references does not teach the mechanism of PPI”s  which is to “Sensitize breast cancer cells to PARP inhibitors”  
 it is noted that the features upon which applicant relies (i.e., Sensitize breast cancer cells to PARP inhibitors ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant' s argument against unexpected results that Applicants data presented in the instant disclosure and the two references cited in the response of 09/17/2008 has been considered and found not persuasive. First it is noted that the applicants do not point to specific data for the unexpected results, second applicants provide data in section [00164] where they teach combination of Lansoprazole with Olaparib study to see inhibition of breast cancer cell survival which show synergism of the two agents. But there are no other PPI”s or metaboilites of PPI’s tested with any other PARP inhibitor in inhibition of Breast cancer cell survival. It is also noted that not all the metabolites as instantly generically claimed has the same effect as the applicants data in [00165, shows that 5-hydroxy lansoprazole, lansoprazole sulfide, 
Accordingly, the only combination the applicants have shown unexpected synergistic results as claimed is for Lansoprazole (not the metabolites) and olaparib.. The instant claims recites both these compounds in generic terms  for example as combination of PPI metabolite and PARP inhibitor.  Therefore, the unexpected results observed in these studies are with very specific parameters and are therefore  not commensurate with the full scope of what is claimed and  the data is not probative of nonobviousness of the full scope of the claims as discussed above.
	 
Conclusion
Claims 1-7 and 31-35 are rejected. No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629